DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Applicant’s amendment filed on December 16, 2021 has been entered. Accordingly Claims 1 has been amended. No claims have been cancelled. No new claims were added. Therefore, claims 1-15 remains pending in this application. It also includes remarks and arguments.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “devices external to the UPS” recited in claim 10 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing 


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-4  and 10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1, recites “a frame”; and “wherein the first switch and second switch and the power conversion circuit are supported by a single frame” is indefinite and unclear if there are two different frames being or if the frame recited and later single frame recited is the same frame? Therefore, for the purpose of examination the examiner will interpret the claim to recite one single frame.
Claims 2-4 are also rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph because the claims are dependent upon claim 1. 
Claim 10, recites “wherein the first and second terminals of the first and second switches of the UPS are each independently coupleable to devices external to the UPS” however it is unclear if the devices recited equivalent to the first and second AC load recited in claim 5 or some other device that is different from the first and second AC loads? Therefore, for the purpose of examination the examiner will interpret the claimed devices equivalent or the same as the first and second AC loads. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(e) the invention was described in (1) an application for patent, published under section 122(b), by another filed in the United States before the invention by the applicant for patent or (2) a patent granted on an application for patent by another filed in the United States before the invention by the applicant for patent, except that an international application filed under the treaty defined in section 351(a) shall have the effects for purposes of this subsection of an application filed in the United States only if the international application designated the United States and was published under Article 21(2) of such treaty in the English language.

Claim(s) 1-3 is/are rejected under pre-AIA  35 U.S.C. 102(e) as being unpatentable over Hori (US 2004/0189094).
Regarding claim 1, Hori in [Fig. 6] discloses an uninterruptible power supply [see 1, UPS] comprising: 
a frame [see 1 UPS of Fig. 6 which includes a housing that encloses and protects the circuity of Fig. 6. Also, Fig. 6, 1 UPS is the main unit also shown in Fig. 3, labeled 1 equivalent to the claimed “frame”]; first and second AC inputs independently coupleable to different power sources [see two different AC inputs labeled “AC Input” that are provided as inputs for two systems, e.g. ACO and AC1 for AC power supply lines 0033] ; first, second, and third AC outputs 
Regarding claim 2, Hori discloses the UPS of claim 1, wherein the power conversion circuit comprises an inverter [see Fig. 6, inverter section 9, 0032 and 0048].
Regarding claim 3, Hori discloses the UPS of claim 1, wherein the frame [see 1 UPS of Fig. 6 which includes a housing that encloses and protects the circuity of Fig. 6. Also, Fig. 6, 1 UPS is the main unit also shown in Fig. 3, labeled 1 equivalent to the claimed “frame or single frame”] containing the power conversion circuit [see Fig. 6, inverter section 9, 0032 and 0048] and the first and second switches [see first and second switches 10-1 and 10-2 in Fig. 6].


Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claim 4 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Hori (US 2004/0189094) and in view of Johnson, Jr. (US 2011/0278931). 
Regarding claim 4, Hori discloses the UPS of claim 1, except for wherein at least one of the first and second switches are static switch.
However, Johnson, Jr. in [see Fig. 2] discloses a bypass path in a UPS device which are well known in the art at the time of invention to include at least one of a first and second static switches [see 230, 0023 and 0026] that have long operational life and very high switching speeds. 
Therefore, it would have been obvious to one of ordinary skill in the art prior at the time of the invention to have modified the first and second switches as taught by Hori with the preferred static switches as taught by Johnson, Jr. . 

Claims 5, 8, 10 and 11-13 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kramer et al. (US 2008/0203820) and in view of Hori (US 2004/0189094).
Regarding claim 5, Kramer et al. in [see Fig. 4] discloses a system [see backup power system or additional device 4 in Fig. 4 abstract, 0002 and 0036] comprising: a UPS [see backup power system or additional device 4 in Fig. 4 corresponding to the UPS and abstract, 0002 and 0036] comprising a first switch [see switch 43 in Fig. 4 corresponding to the first switch], a second switch [see switch 44 in Fig. 4 corresponding to the second switch], a power conversion circuit [see inverter 7 in Fig. 4 corresponding to the power conversion circuit] and; a first AC power source [see utility grid 1 in Fig. 4 corresponding to the first AC power source and 0071-0072],  coupled to a first terminal of the first switch [see switch 43 in Fig. 4 having a first terminal coupled directly to both the utility grid 1 and grid voltage meter 7]; a first AC load [see loads 6 in Fig. 4 corresponding to the first AC load and 0064] coupled to a second terminal of the first switch [see  switch 43 in Fig. 4 having a second terminal coupled directly to both the loads 6 
Kramer et al. in [Fig. 4] does not disclose a control circuit configured to cooperatively control the power conversion circuit and the first and second switches. 
However, Hori in [Fig. 6] discloses a control circuit [see control section 7] configured to cooperatively control the power conversion circuit [see inverter section 9 corresponding to the claimed “power conversion circuit” and 0032 and 
Therefore, it would have been obvious to one of ordinary skill in the art prior to the invention to provide a control circuit as taught by Hori in the system as taught by Kramer et al. in order to provide single controller in the system that is able to control both the power conversion circuit and first and second switches reducing multiple controllers used in the system. 
Regarding claim 8, Kramer et al. in view of Hori discloses the system of claim 5, wherein the power conversion circuit comprises an inverter [see Kramer et al., Fig. 4 corresponding to the power conversion circuit].
Regarding claim 10, Kramer et al. in view of Hori discloses the system of claim 5, wherein the first and second terminals of the first and second switches [see Kramer et al., Fig. 4, first switch 43 and second switch 44] of the UPS [see Kramer et al., Fig. 4, 4] are each independently coupleable to devices [see loads 6 and customer generation 5 as the devices as claimed] external to the UPS [see Kramer et al., Fig. 4, 4].  
Regarding claim 11, Kramer et al. in [see Fig. 4] discloses a system comprising: a UPS [see backup power system or additional device 4 in Fig. 4 corresponding to the UPS and abstract, 0002 and 0036] comprising: a power 
Kramer et al. in [Fig. 4] does not disclose a control circuit configured to cooperatively control the power conversion circuit and the first and second switches. 
However, Hori in [Fig. 6] discloses a control circuit [see control section 7] configured to cooperatively control the power conversion circuit [see inverter section 9 corresponding to the claimed “power conversion circuit” and 0032 and 0048] and the first and second switches [see AC output switching section 10 which includes switches 10-1 and 10-2, 0038-0040 and 0048-0051]. 
Therefore, it would have been obvious to one of ordinary skill in the art prior to the invention to provide a control circuit as taught by Hori in the system 
Regarding claim 12, Kramer et al. in view of Hori discloses the system of claim 12, wherein the second switch [see Kramer et al., Fig. 4, switch 411 and 412 corresponding to the second switch] is configured to directly connect the AC power source [see Kramer et al., Fig. 4, utility grid 1] to the second AC load [see Kramer et al., customer generation 5 and 0069-0084].  
Regarding claim 13, Kramer et al. in view of Hori discloses the system of claim 12, wherein a first terminal of the first switch [see Kramer et al. in Fig. 4, switch 43 corresponding to the first switch] is coupled to the AC power source [see Kramer et al., Fig. 4, utility 1], wherein a second terminal of the first switch [see Kramer et al. in Fig. 4, switch 43 corresponding to the first switch] is coupled to the first load [see load 6 and 0069], wherein a first terminal of the second switch [see Kramer et al., Fig. 4, switch 411 and 412 corresponding to the second switch] is coupled to the first AC power source [see Kramer et al., Fig. 4, utility 1], and wherein the second terminal of the second switch [see Kramer et al., Fig. 4, switch 411 and 412 corresponding to the second switch] is coupled to the second AC load [see Kramer et al., customer generation 5 and 0069-0084].  

Claim 9 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kramer et al. (US 2008/0203820) in view of Hori (US 2004/0189094) as applied to claim 5 above, and further in view of Kin view of Johnson, Jr. (US 2011/0278931). 
Regarding claim 9, Kramer et al. in view of Hori discloses the system of claim 5, except for wherein the first and second switches of the UPS are static switches. 
However, Johnson, Jr. in [see Fig. 2] discloses a bypass path in a UPS device which are well known in the art at the time of invention to include at least one of a first and second static switches [see 230, 0023 and 0026] that have long operational life and very high switching speeds. 
Therefore, it would have been obvious to one of ordinary skill in the art prior at the time of the invention to have modified the first and second switches as taught by Kramer et al. in view of Hori with the preferred static switches as taught by Johnson, Jr. because these type of switches have long operational life, very high switching speeds and also reliable where independent sources of power are available. 
Allowable Subject Matter
Claim 6 is objected to as being dependent upon a rejected base claim 5, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  Combined claim 6 would be allowable over the prior art references because the prior art failed to teach or suggest wherein the UPS comprises a first UPS and further comprising a second UPS having an output coupled to the second AC load as set forth in the claimed invention.
Claim 7 is also objected to as being allowable because the claim is dependent upon base claim 6.
Claim 14 is objected to as being dependent upon a rejected base claim 11, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: Combined claim 14 would be allowable over the prior art references because the prior art failed to teach or suggest wherein the UPS comprises wherein the second switch is configured to couple the AC power .  
Claim 15 is also objected to as being allowable because the claim is dependent upon base claim 14.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-15 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TERRENCE RONIQUE WILLOUGHBY whose telephone number is (571)272-2725.  The examiner can normally be reached on M-F 9:30-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rexford Barnie can be reached on 571-272-7492.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/TERRENCE R WILLOUGHBY/Examiner, Art Unit 2836                                                                                                                                                                                                        3/10/22

/REXFORD N BARNIE/Supervisory Patent Examiner, Art Unit 2836